

GUARANTY
THIS GUARANTY (the “Guaranty”) is made as of February 10, 2014 by AXIS Specialty
Finance PLC, a United Kingdom public limited company (the “Guarantor”), in favor
of the Guaranteed Parties (as hereinafter defined). Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement referred to below.
RECITALS
A.    AXIS Capital Holdings Limited (“AXIS Capital”) and various of its
Subsidiaries party thereto as Designated Borrowers (each Designated Borrower
together with AXIS Capital, each a “Guaranteed Borrower” and collectively the
“Guaranteed Borrowers”), certain financial institutions (the “Lenders”), each
other Lender who from time to time becomes a Fronting Bank and Wells Fargo Bank,
National Association, as Letter of Credit Administrator (in such capacity, the
“L/C Administrator”), Administrative Agent (in such capacity, the
“Administrative Agent”), and Fronting Bank (in such capacity, together with each
other Lender who from time to time becomes a Fronting Bank, the “Fronting
Banks”) entered into that certain Credit Agreement, dated March 26, 2013, as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”.
B.    The Designated Borrowers are Subsidiaries of AXIS Capital, the parent of
the Guarantor, and the Guarantor will benefit from the extension of credit to
the Guaranteed Borrowers under the Credit Agreement, which benefits are hereby
acknowledged, and accordingly desires to execute and deliver this Guaranty.     
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Lenders, the Administrative Agent, the Fronting Banks and the L/C
Administrator (collectively, the “Guaranteed Parties”) to enter into the Credit
Agreement and in recognition of the direct benefits to be received by the
Guarantor from the proceeds of the Loans and the issuance of the Letters of
Credit the Guarantor hereby agrees as follows:
1.Guaranty. The Guarantor hereby unconditionally, absolutely and irrevocably
guarantees, as a primary obligor and not merely as surety, the full and punctual
payment when due (whether at stated maturity, upon acceleration or otherwise) of
all Obligations of each of the Guaranteed Borrowers to the Guaranteed Parties
under the Loan Documents (the “Guaranteed Obligations”). This Guaranty is a
guaranty of payment and not of collection. Upon failure by any Guaranteed
Borrower to pay punctually any of its Guaranteed Obligations when due and
payable (whether at stated maturity, upon acceleration or otherwise), the
Guarantor agrees to pay forthwith on demand from the Administrative Agent the
amount then due and not so paid at the place and in the manner specified in the
Credit Agreement.
2.    Guaranty Unconditional. The obligations of the Guarantor under this
Guaranty shall be unconditional, absolute and irrevocable and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:




--------------------------------------------------------------------------------



(a)    any extension, renewal, settlement, compromise, waiver or release
(including with respect to any Collateral) in respect of any obligation of any
other obligor under any of the Loan Documents, by operation of law or otherwise;
(b)    any modification or amendment of or supplement to any of the Loan
Documents;
(c)    any release, non-perfection or invalidity of any direct or indirect
security for any obligation of any other obligor under any of the Loan
Documents;
(d)    any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;
(e)    the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, the L/C
Administrator, any Fronting Bank, any Lender or any other corporation or person,
whether in connection with any of the Loan Documents or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(f)    any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the Loan
Documents;
(g)    any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation of the Guaranteed Parties’ rights with
respect thereto; or
(h)    any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, the L/C Administrator, any Fronting Bank, any Lender or
any other corporation or person or any other circumstance whatsoever (other than
the defense of payment or performance) which might, but for the provisions of
this paragraph, constitute a legal or equitable discharge of or defense to the
Guarantor’s obligations under this Guaranty.
3.    Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantor’s obligations under this Guaranty shall remain in
full force and effect until the Commitments under the Credit Agreement shall
have expired or been terminated, no Letters of Credit shall be outstanding and
all Obligations payable by the Guaranteed Borrowers under the Loan Documents
shall have been paid in full in cash. If at any time any payment of the
principal of or interest on any Loan or any L/C Obligation or any Obligation due
and payable by a Guaranteed Borrower under the Loan Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of a Guaranteed Borrower or otherwise, the Guarantor’s
obligations under this Guaranty with respect to such payment shall be reinstated
as though such payment had been due but not made at the time of such
reinstatement.








--------------------------------------------------------------------------------



4.    Waiver by the Guarantor. The Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations, as well as any requirement that at any time any action
be taken by any corporation or person against any other obligor or any other
corporation or person. The Guarantor warrants and agrees that each waiver set
forth in this Section 4 is made with full knowledge of its significance and
consequences, and such waivers shall be effective to the maximum extent
permitted by law.
5.    Subrogation. The Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against any
Guaranteed Borrower that arise from the existence, payment, performance or
enforcement of the Guarantor’s obligations under or in respect of this Guaranty,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender, any Fronting Bank, the L/C Administrator or the
Administrative Agent against any other Credit Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any other Credit Party or any
other insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until (a) the Guarantor shall have paid in full in
cash all Guaranteed Obligations payable to the Guaranteed Parties under this
Guaranty (and all reasonable out‑of‑pocket expenses incurred by any of the
Guaranteed Parties (including the reasonable fees, charges and disbursements of
any counsel for the Guaranteed Parties)), in connection with the enforcement or
protection of its rights under this Guaranty and (b) the Commitments under the
Credit Agreement shall have expired or been terminated, no Letters of Credit
shall be outstanding and all Obligations payable by the Guaranteed Borrowers
under the Loan Documents shall have been paid in full in cash. If any amount
shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the date all Commitments under the Credit
Agreement shall have terminated, no Letters of Credit shall be outstanding and
all Obligations payable by the Guaranteed Borrowers under the Loan Documents
shall have been paid in full in cash, such amount shall be received and held in
trust for the benefit of the Lenders, shall be segregated from other property
and funds of the Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as collateral for any amounts payable under
this Guaranty thereafter arising. If (i) the Guarantor shall have paid in full
in cash all Guaranteed Obligations payable to the Guaranteed Parties under this
Guaranty (and all reasonable out‑of‑pocket expenses incurred by any of the
Guaranteed Parties (including the reasonable fees, charges and disbursements of
any counsel for the Guaranteed Parties)), in connection with the enforcement or
protection of its rights under this Guaranty and (ii) the Commitments under the
Credit Agreement shall have expired or been terminated, no Letters of Credit
shall be outstanding and all Obligations payable by the Guaranteed Borrowers
under the Loan








--------------------------------------------------------------------------------



Documents shall have been paid in full in cash, the Guaranteed Parties will, at
the Guarantor’s request and expense, execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the obligations resulting from such payment made by the Guarantor
pursuant to this Guaranty.
6.    Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Guaranteed Borrower under any of the Loan Documents is
stayed upon the insolvency, bankruptcy or reorganization of such Guaranteed
Borrower, all such Obligations otherwise subject to acceleration under the terms
of the Credit Agreement shall nonetheless be payable by the Guarantor under this
Guaranty forthwith on demand by the Administrative Agent.
7.    Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until (i) the Guarantor shall have
paid in full in cash all Guaranteed Obligations payable to the Guaranteed
Parties under this Guaranty (and all reasonable out‑of‑pocket expenses incurred
by any of the Guaranteed Parties (including the reasonable fees, charges and
disbursements of any counsel for the Guaranteed Parties)), in connection with
the enforcement or protection of its rights under this Guaranty and (ii) the
Commitments under the Credit Agreement shall have expired or been terminated, no
Letters of Credit shall be outstanding and all Obligations payable by the
Guaranteed Borrowers under the Loan Documents shall have been paid in full in
cash, (b) be binding upon the Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Lenders, the Issuers and
the Administrative Agent and their successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender and any Fronting Bank may assign or otherwise transfer all or any portion
of its rights and obligations under the Credit Agreement to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, in each case as and
to the extent provided in Section 9.06(b) or 10.06, as the case may be, of the
Credit Agreement.
8.    Payments; Application; Set-Off.
(a)    All payments made by the Guarantor hereunder will be made in Dollars to
the Administrative Agent, without set-off, counterclaim or other defense and, in
accordance with the Credit Agreement, the Guarantor hereby agreeing to comply
with and be bound by the provisions of the Credit Agreement in respect of all
payments made by it hereunder.
(b)    All payments made hereunder shall be applied in accordance with the
provisions of the Credit Agreement.
(c)    If an Event of Default shall have occurred and be continuing, each
Guaranteed Party and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Guaranteed Party or
any such Affiliate to or for the credit or the account of the Guarantor against
any and all of the








--------------------------------------------------------------------------------



obligations of the Guarantor now or hereafter existing under this Guaranty or
any other Loan Document to such Guaranteed Party, irrespective of whether or not
such Guaranteed Party shall have made any demand under this Guaranty or any
other Loan Document and although such obligations of the Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this subsection are in addition to other rights and remedies
(including other rights of set-off) that such Guaranteed Parties or their
respective Affiliates may have. Each Guaranteed Party agrees to notify the
Guarantor and the Administrative Agent promptly after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
9.    No Waiver. The rights and remedies of the Guaranteed Parties expressly set
forth in this Guaranty and the other Loan Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Guarantor and the Guaranteed
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Guaranty or any other Loan Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of any Guaranteed Party to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.
10.    Enforcement. The Guaranteed Parties agree that this Guaranty may be
enforced only by the Administrative Agent, acting upon the instructions or with
the consent of the Required Lenders as provided for in the Credit Agreement, and
that no Guaranteed Party shall have any right individually to enforce or seek to
enforce this Guaranty or to realize upon any Collateral or other security given
to secure the payment and performance of the Guarantor’s obligations hereunder.
The obligations of the Guarantor hereunder are independent of the Guaranteed
Obligations, and a separate action or actions may be brought against the
Guarantor whether or not action is brought against any other Credit Party and
whether or not any other Credit Party is joined in any such action.
11.    Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by the Guarantor from, any
provision of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.








--------------------------------------------------------------------------------



12.    Addition, Release of Guarantors. The Guarantor agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the Administrative Agent’s actions in releasing any other guarantor,
in each case without the necessity of giving notice to or obtaining the consent
of the Guarantor.
13.    Continuing Guaranty; Term; Successors and Assigns; Assignment; Survival.
This Guaranty is a continuing guaranty and covers all of the Guaranteed
Obligations as the same may arise and be outstanding at any time and from time
to time from and after the date hereof, and shall (i) remain in full force and
effect until satisfaction of the provisions of Section 3, (ii) be binding upon
and enforceable against the Guarantor and its successors and assigns (provided,
however, that the Guarantor may not sell, assign or transfer any of its rights,
interests, duties or obligations hereunder without the prior written consent of
the Administrative Agent) and (iii) inure to the benefit of and be enforceable
by each Guaranteed Party and its successors and assigns.
14.    Governing Law; Consent to Jurisdiction; Appointment of Process Agent;
Attorney-in-Fact.
(a)    This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.
(b)    Each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
or any other Loan Document, or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or in any other Loan Document shall affect any right
that any Guaranteed Party may otherwise have to bring any action or proceeding
relating to this Guaranty or any other Loan Document against the Guarantor or
its properties in the courts of any jurisdiction.
(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in Section 14(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d)    The Guarantor hereby designates, appoints and empowers C T Corporation
System (the “Service of Process Agent”), with offices on the date hereof at 111
Eighth Avenue, 13th Floor, New York, New York 10011, as its designee, appointee
and agent to receive and forward on its behalf service of any and all legal
process, summons, notices and documents








--------------------------------------------------------------------------------



which may be served in any such action or proceeding. If for any reason such
designee, appointee and agent shall cease to be available to act as such, the
Guarantor agrees to designate a new designee, appointee and agent in New York
City on the terms and for the purposes of this provision reasonably satisfactory
to the Administrative Agent under this Guaranty. Each of the parties hereto
irrevocably consents to service of process in the manner provided for notices in
Section 10.02 of the Credit Agreement. Nothing in any Loan Document will affect
the right of any party to this Agreement or any other Loan Document to serve
process in any other manner permitted by law.
15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
16.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
transmission as follows: (a) if to the Guarantor, [at its address for notices
set forth in the Credit Agreement][ at the address for notices set forth below
its signature hereto], and (b) if to any Guaranteed Party, at its address for
notices set forth in the Credit Agreement; in each case, as such addresses may
be changed from time to time pursuant to the Credit Agreement, and with copies
to such other Persons as may be specified under the provisions of the Credit
Agreement. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile or other electronic transmission shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in the Credit Agreement shall
be effective as provided therein.
17.    Severability. To the extent any provision of this Guaranty is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Guaranty in any
jurisdiction.
18.    Limitation. Notwithstanding any other provision of this Guaranty to the
contrary, in the event that any action is brought seeking to invalidate the
Guarantor’s obligations under








--------------------------------------------------------------------------------



this Guaranty under any fraudulent conveyance or fraudulent transfer theory, the
Guarantor shall be liable under this Guaranty only for an amount equal to the
maximum amount of liability that could have been incurred under applicable law
by the Guarantor under any guarantee of the Guaranteed Obligations (or any
portion thereof) at the time of the execution and delivery of this Guaranty (or,
if such date is determined not to be the appropriate date for determining the
enforceability of the Guarantor’s obligations under this Guaranty for fraudulent
conveyance or transfer purposes, on the date determined to be so appropriate)
without rendering such a hypothetical guarantee voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer (the “Maximum
Guaranteed Obligations”) and not for any greater amount, as if the stated amount
of the Guaranteed Obligations had instead been the Maximum Guaranteed
Obligations.
19.    Construction. The headings of the various sections and subsections of
this Guaranty have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
20.    Counterparts; Effectiveness. This Guaranty may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. This Guaranty shall
become effective upon the execution and delivery by the Guarantor of a
counterpart hereof.
21.    Representations and Warranties.
The Guarantor represents and warrants to the Guaranteed Parties that:
(a)    Organization, etc. The Guarantor (i) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation;
(ii) is duly qualified to do business in each jurisdiction where the nature of
its business makes such qualification necessary, except where the failure to be
so qualified would not have a Material Adverse Effect; and (iii) has full
corporate power and authority to own its property and conduct its business as
presently conducted by it, except where the failure to be so qualified would not
have a Material Adverse Effect.
(b)    Authorization; No Conflict. The execution and delivery by the Guarantor
of this Guaranty and the performance by the Guarantor of its obligations
hereunder are within the corporate powers of the Guarantor, have been duly
authorized by all necessary corporate action on the part of the Guarantor
(including any necessary shareholder action), have received all necessary
governmental approval (if any shall be required), and do not and will not (a)
violate any provision of law or any order, decree or judgment of any court or
other government agency which is binding on the Guarantor; (b) contravene or
conflict with, or result in a breach of, any provision of the Organization
Documents of the Guarantor or of any material agreement, indenture, instrument
or other document, or any judgment, order or decree, which is binding on the
Guarantor; or (c) result in, or require, the creation or imposition of any Lien
on any property of the Guarantor, except to the extent that, in the case of each
of the immediately preceding








--------------------------------------------------------------------------------



clauses (b) and (c), such violation, default, right or Lien would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(c)    Validity and Binding Nature. This Guaranty is the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except that enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).
(d)    Independent Credit Decision. The Guarantor has, independently and without
reliance upon the Administrative Agent or any other Guaranteed Party and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and has established adequate means
of obtaining from AXIS Capital on a continuing basis information pertaining to,
and is now and on a continuing basis will be completely familiar with, the
business, condition (financial or otherwise), operations, performance,
properties and prospects of AXIS Capital.
22.    Currency Indemnification. The obligations of the Guarantor, in respect of
any sum due to the Administrative Agent or any other Guaranteed Party hereunder
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum was originally denominated (the
“Original Currency”), be discharged only to the extent that following receipt by
the Administrative Agent or such Guaranteed Party of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent or such Guaranteed Party,
in accordance with normal banking procedures, purchases the Original Currency
with the Judgment Currency. If the amount of Original Currency so purchased is
less than the sum originally due to the Administrative Agent or such Guaranteed
Party, the Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Guaranteed Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to the Administrative Agent or such
Guaranteed Party, as the case may be, the Administrative Agent or such
Guaranteed Party agrees to remit such excess to the Guarantor.     
23.    Loan Document. This Guaranty is a Loan Document.






[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.




AXIS SPECIALTY FINANCE PLC


BY: /s/ Tim Hennessy
NAME: Tim Hennessy
TITLE: Director


Address for Notices:
AXIS House
92 Pitts Bay Road
Pembroke, HM 08 Bermuda
Attention: Richard T. Gieryn, Jr.


Email: richard.gieryn@axiscapital.com    
Telephone: (678) 746-9350
Facsimile: (678) 746-9317








--------------------------------------------------------------------------------









ACCEPTED AND AGREED TO:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT




BY: /s/ Michelle S. Dagenhart
NAME: Michelle S. Dagenhart
TITLE: V.P. Portfolio Manager






















